DECISION OF DISMISSAL
On April 28, 2008, Plaintiff filed a Complaint challenging the assessment of property identified as Account 05007653. On May 13, 2008, Defendant filed its Answer. A case management conference was held on July 9, 2008. Plaintiff was instructed to file a status report with the court no later than July 31, 2008.
On August 4, 2008, court staff contacted Plaintiff concerning the overdue status report. Plaintiff stated that she did not want to pursue the appeal if it was necessary for Defendant to be in her home. Court staff requested that Plaintiff send a letter to the court if she intended to withdraw her appeal. As of this date, Plaintiff has not submitted a status report or withdrawn her *Page 2 
appeal. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
  IT IS THE DECISION OF THIS COURT that this matter be dismissed. *Page 1